Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9349 Page 1 of 77

                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



                                                                   Jan 22, 2021
                                                                       SEAN F. MCAVOY, CLERK




                                                                            000031
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9350 Page 2 of 77




                                                                        000032
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9351 Page 3 of 77




                                                                        000033
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9352 Page 4 of 77




                                                                        000034
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9353 Page 5 of 77




                                                                        000035
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9354 Page 6 of 77




                                                                        000036
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9355 Page 7 of 77




                                                                        000037
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9356 Page 8 of 77




                                                                        000038
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9357 Page 9 of 77




                                                                        000039
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9358 Page 10 of 77




                                                                        000040
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9359 Page 11 of 77




                                                                        000041
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9360 Page 12 of 77




                                                                        000042
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9361 Page 13 of 77




                                                                        000043
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9362 Page 14 of 77




                                                                        000044
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9363 Page 15 of 77




                                                                        000045
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9364 Page 16 of 77




                                                                        000046
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9365 Page 17 of 77




                                                                        000047
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9366 Page 18 of 77




                                                                        000048
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9367 Page 19 of 77




                                                                        000049
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9368 Page 20 of 77




                                                                        000050
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9369 Page 21 of 77




                                                                        000051
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9370 Page 22 of 77




                                                                        000052
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9371 Page 23 of 77




                                                                        000053
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9372 Page 24 of 77




                                                                        000054
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9373 Page 25 of 77




                                                                        000055
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9374 Page 26 of 77




                                                                        000056
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9375 Page 27 of 77




                                                                        000057
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9376 Page 28 of 77




                                                                        000058
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9377 Page 29 of 77




                                                                        000059
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9378 Page 30 of 77




                                                                        000060
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9379 Page 31 of 77




                                                                        000061
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9380 Page 32 of 77




                                                                        000062
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9381 Page 33 of 77




                                                                        000063
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9382 Page 34 of 77




                                                                        000064
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9383 Page 35 of 77




                                                                        000065
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9384 Page 36 of 77




                                                                        000066
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9385 Page 37 of 77




                                                                        000067
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9386 Page 38 of 77




                                                                        000068
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9387 Page 39 of 77




                                                                        000069
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9388 Page 40 of 77




                                                                        000070
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9389 Page 41 of 77




                                                                        000071
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9390 Page 42 of 77




                                                                        000072
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9391 Page 43 of 77




                                                                        000073
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9392 Page 44 of 77




                                                                        000074
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9393 Page 45 of 77




                                                                        000075
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9394 Page 46 of 77




                                                                        000076
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9395 Page 47 of 77




                                                                        000077
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9396 Page 48 of 77




                                                                        000078
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9397 Page 49 of 77




                                                                        000079
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9398 Page 50 of 77




                                                                        000080
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9399 Page 51 of 77




                                                                        000081
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9400 Page 52 of 77




                                                                        000082
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9401 Page 53 of 77




                                                                        000083
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9402 Page 54 of 77




                                                                        000084
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9403 Page 55 of 77




                                                                        000085
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9404 Page 56 of 77




                                                                        000086
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9405 Page 57 of 77




                                                                        000087
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9406 Page 58 of 77




                                                                        000088
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9407 Page 59 of 77




                                                                        000089
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9408 Page 60 of 77




                                                                        000090
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9409 Page 61 of 77




                                                                        000091
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9410 Page 62 of 77




                                                                        000092
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9411 Page 63 of 77




                                                                        000093
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9412 Page 64 of 77




                                                                        000094
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9413 Page 65 of 77




                                                                        000095
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9414 Page 66 of 77




                                                                        000096
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9415 Page 67 of 77




                                                                        000097
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9416 Page 68 of 77




                                                                        000098
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9417 Page 69 of 77




                                                                        000099
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9418 Page 70 of 77




                                                                        000100
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9419 Page 71 of 77




                                                                        000101
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9420 Page 72 of 77




                         22nd            JANUARY                         2021.




                                                                        000102
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9421 Page 73 of 77




                                                                        000103
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9422 Page 74 of 77




                                                                        000104
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9423 Page 75 of 77




                                                                        000105
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9424 Page 76 of 77




                                                                        000106
Case 4:15-cv-05078-SMJ   ECF No. 560   filed 01/22/21   PageID.9425 Page 77 of 77




                                                                        000107
